 

EXHIBIT 10.2

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT ("Agreement") is entered into by and between
Pro-Dex, Inc., a Colorado corporation ("Licensor"), and IntraVantage, Inc., a
Delaware corporation ("Licensee"), on and as of October 31, 2005 ("Effective
Date"). Each of the parties hereto is sometimes referred to herein as a "Party,"
and collectively as the "Parties."

WHEREAS, the Parties are concurrently herewith entering into the Asset Purchase
Agreement (as defined below), pursuant to which Licensor shall purchase, among
other assets, all of Licensee's right, title and interest in and to the Licensed
Intellectual Property, and

WHEREAS, the Parties desire to evidence in writing certain rights being granted
by Licensor to Licensee with respect to the Licensed Intellectual Property in
the Authorized Fields of Use as set forth in this Agreement.

NOW THEREFORE, in consideration of the Asset Purchase Agreement and the
foregoing recitals and the following covenants and promises, the Parties hereby
agree as follows:

1.                  Definitions.

1.1              "Asset Purchase Agreement" shall mean the Asset Purchase
Agreement between Licensee and Licensor dated as of the Effective Date, a copy
of which is attached hereto as Exhibit B and incorporated herein by reference.

1.2              "Authorized Fields of Use" shall mean any non-dental product or
application.

1.3              "Licensed Intellectual Property" shall mean the intellectual
property (including any rights under patent law, copyright law, publicity rights
law, moral rights law, trade secret law, trademark law, unfair competition law
or similar protections related thereto) set forth on Exhibit A attached hereto
and incorporated herein by reference.

2.                  Term.  This Agreement and the license granted hereunder
shall commence on the Effective Date and shall continue until and unless
terminated by written notice given by Licensee to Licensor (the "Term").

     

--------------------------------------------------------------------------------


 

3.                  Grant of License.  Pursuant to the terms and conditions of
this Agreement, Licensor hereby grants to Licensee for the Term of this
Agreement an exclusive (including, without limitation, to the exclusion of
Licensor), worldwide, irrevocable, royalty-free, perpetual right and license to
use and exploit any and all Licensed Intellectual Property in the Authorized
Fields of Use. For purposes of this Agreement, the license to use and exploit
the Licensed Intellectual Property in the Authorized Fields of Use hereunder
shall permit Licensee to make, adapt, modify, use, market, duplicate,
sublicense, import, export, sell and distribute any product or part thereof
associated with such Licensed Intellectual Property and to practice any methods
or processes associated therewith, and/or to otherwise make, adapt, modify, use,
market, duplicate, sublicense, import, export, sell, distribute or practice
anything associated therewith during the Term, so long as any and all of the
foregoing is conducted exclusively in the Authorized Fields of Use.

4.                  Royalties. Licensor's consideration for the license granted
herein shall be the consideration received by Licensor from Licensee pursuant to
the Asset Purchase Agreement.

5.                  Indemnification. Licensee hereby agrees to indemnify and
hold harmless Licensor and its officers, directors, employees, shareholders,
agents and representatives from and against any loss, damage, claim, injury,
action, cost or expense (including, without limitation, reasonable attorneys'
and experts' fees and costs) arising out of or in connection with (i) the use of
the Licensed Intellectual Property in the Authorized Fields of Use or (ii) any
use of the Licensed Intellectual Property in violation of this Agreement by
Licensee or any third party who has gained access to the Licensed Intellectual
Property as a result of any act or omission of Licensee.

6.                  WARRANTY DISCLAIMER.  THE LICENSED INTELLECTUAL PROPERTY IS
LICENSED TO LICENSEE "AS IS."  LICENSOR MAKES NO REPRESENTATION OR WARRANTY
REGARDING ITS RIGHT, TITLE, AUTHORITY AND/OR CAPACITY TO GRANT THE RIGHTS TO
LICENSEE PROVIDED FOR HEREIN NOR REGARDING ANY PENDING OR THREATENED, PATENT
INFRINGEMENT, TRADEMARK INFRINGEMENT OR OTHER CLAIMS OF ANY KIND WITH RESPECT TO
THE LICENSED INTELLECTUAL PROPERTY. WITHOUT LIMITING THE FOREGOING, LICENSOR
MAKES NO WARRANTY OR GUARANTEE THAT THE LICENSED INTELLECTUAL PROPERTY WILL NOT
IN THE FUTURE BE INVOLVED IN ANY INTERFERENCE, REISSUE, REEXAMINATION OR
OPPOSITION PROCEEDING; DOES NOT NOW INTERFERE OR WILL NOT IN THE FUTURE
INTERFERE WITH A PATENT OR PATENT APPLICATION OF ANY THIRD PARTY; OR IS NOT NOW,
OR WILL NOT IN THE FUTURE BE, INFRINGED, CHALLENGED OR THREATENED. LICENSOR
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OR CONDITIONS OF MERCHANTABILITY, SATISFACTORY QUALITY,
AND FITNESS FOR A PARTICULAR PURPOSE, OR IMPLIED WARRANTIES ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

7.                  LIMITATION OF LIABILITY.  LICENSOR SHALL NOT BE LIABLE FOR
ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, OR ANY
LOSS OF PROFITS, REVENUE, DATA, OR DATA USE.

8.                  Prosecution of Infringement.

8.1              Prosecution by Licensee.  Licensee shall have the right to
enforce its rights in and to the Licensed Intellectual Property in the
Authorized Fields of Use as granted herein.  In such event, Licensor shall take
such action as is reasonably requested in writing by Licensee to assist Licensee
in enforcing such rights during the Term.  Licensee shall bear all costs and
expenses associated with any such enforcement and shall promptly reimburse
Licensor for any and all costs and/or expenses (including, without limitation,
reasonable attorneys' and experts' fees and costs) incurred by Licensor in
assisting Licensee with such enforcement.

2

     

--------------------------------------------------------------------------------


 

8.2              Prosecution by Licensor.  Licensor shall have the right, but
not the obligation, to enforce its rights in and to the Licensed Intellectual
Property, including, without limitation, in the Authorized Fields of Use.  In
such event, Licensee shall take any and all such action as is reasonably
requested in writing by Licensor to assist Licensor in enforcing such rights. 
Licensor shall bear all costs and expenses associated with any such enforcement
and shall reimburse Licensee for any and all costs and/or expenses (including,
without limitation, reasonable attorneys' and experts' fees and costs) requested
by Licensor and incurred by Licensee in assisting Licensor with such
enforcement.

8.3              Joint Enforcement. In the event both Parties engage in, or
otherwise become involved with, a proceeding whereby each Party is enforcing its
respective rights in and to Licensed Intellectual Property against a common
third party or third parties, then each Party shall bear its respective costs
and expenses (including, without limitation, reasonable attorneys' and experts'
fees and costs) associated with the enforcement of its rights; provided,
however, that in the event either Party incurs any costs or expenses (including,
without limitation, reasonable attorneys' and experts' fees and costs) as a
result of fulfilling a written request of the other Party, the requesting Party
shall promptly reimburse the other Party for such costs and/or expenses.  The
Parties agree to cooperate and work together in good faith to enforce their
respective rights in any joint proceeding against a common third party or third
parties.

8.4              Actions Between the Parties.  In the event of a claim or
proceeding by one Party against the other Party, none of Sections 8.1, 8.2 or
8.3 shall apply to any such claim or proceeding.

9.                  Injunctive Relief.  Because a breach, or failure to comply
with, this Agreement will cause irreparable injury to Licensor for which there
is no adequate remedy at law and the exact amount of which will be difficult to
ascertain, if Licensee should in any way breach, or fail to comply with, the
terms of this Agreement, Licensor shall be entitled to seek and obtain an
injunction restraining Licensee from any such breach or failure without having
to prove monetary damages.  All remedies expressly provided for herein are
cumulative of any and all other remedies now existing at law or in equity, to
the extent permitted under applicable law.  Licensor shall, in addition to the
remedies herein provided, be entitled to avail itself of all such other remedies
as may now or hereafter exist at law or in equity for compensation, and for the
specific enforcement of the covenants contained herein without the necessity of
proving actual damages.  Resort to any remedy provided for hereunder or provided
for by law shall not preclude or bar the concurrent or subsequent employment of
any other appropriate remedy or remedies, or preclude the recovery by Licensor
of monetary damages and compensation, including, without limitation, Licensor's
right to indemnification under the Asset Purchase Agreement.

10.              General.

10.1          Governing Law and Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California, without
reference to the choice of law principles thereof.  All disputes concerning the
validity, interpretation, or performance of this Agreement and any of its terms
or provisions, or of any rights or obligations of the parties hereto, shall be
resolved in and with exclusive venue in the Superior Courts of Orange County,
California, and the Parties hereby agree to submit to the exclusive venue of
such court.

 

3

     

--------------------------------------------------------------------------------


 

10.2          Notice. All notices, including notices of address change, required
to be sent hereunder shall be in writing and shall be deemed to have been given
(i) 48 hours after being sent certified or registered mail, postage prepaid, or
(ii) 24 hours after being send via a reputable overnight courier, to:

                        If to IntraVantage:

IntraVantage, Inc.
2950 Xenium Lane North, Suite 148
Plymouth, Minnesota, 55441-2623
Attn:_______________


If to Pro-Dex:

Pro-Dex, Inc.
151 East Columbine Avenue
Santa Ana, California 92707
Attn:     Patrick Johnson


With a copy to:

(which shall not constitute notice to Pro-Dex):

Rutan & Tucker, LLP
611 Anton Blvd., Fourteenth Floor
Costa Mesa, California 92626
Attn: Thomas J. Crane, Esq.
Phone: (714) 641-5100
Facsimile: (714) 546-9035

10.3          Export Administration. Licensee agrees to comply with all relevant
export laws and regulations of the United States and the country or territory in
which any products based upon or incorporating the Licensed Intellectual
Property are delivered ("Export Laws") to assure that no product is (1)
exported, directly or indirectly, in violation of Export Laws or (2) intended to
be used for any purposes prohibited by the Export Laws.

10.4         Headings. The headings appearing in this Agreement are inserted for
convenience only, and will not be used to define, limit or enlarge the scope of
this Agreement or any of the obligations herein.

10.5          Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, and such counterparts together will constitute one
and the same instrument. Execution may be effected by delivery of facsimiles of
signature pages (and the Parties will follow such delivery by prompt delivery of
originals of such pages).

 

4

     

--------------------------------------------------------------------------------


 

10.6          Compliance with Law. Each Party agrees to comply with all federal,
state and local laws and regulations applicable to this Agreement.

10.7          Successors and Assigns. Licensee shall provide Licensor thirty
(30) days written notice prior to any assignment of this Agreement or any of its
rights hereunder, including, without limitation, any transfer, assignment or
sublicense of the Licensed Intellectual Property.  Any attempted assignment by
Licensee without providing Licensor such thirty (30) days prior written notice
shall be void. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

10.8         Waiver.  No waiver by either Party of any breach shall be deemed as
a waiver of any prior or subsequent breach of the same or any other provision of
this Agreement.

10.9          Integration. This Agreement, along with the Asset Purchase
Agreement and the agreements referenced therein, represents the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all previous representations, understandings or agreements, oral or
written.  Any modification to this Agreement must be in writing signed by the
Party against whom such modification is to be enforced.

10.10        Authority. Each Party represents and warrants that the person
signing this Agreement on its behalf has full right, power and authority to bind
such Party and such execution of this Agreement has been duly authorized.

10.11       Attorneys' Fees. If any action, at law or in equity, is necessary to
enforce or interpret this Agreement, the prevailing Party shall be entitled to
recover reasonable attorneys' fees, costs and necessary disbursements from the
non-successful Party in addition to any other relief to which it may be
entitled.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 

 

5

     

--------------------------------------------------------------------------------


 

INTENDING TO BE LEGALLY BOUND, the parties have executed this Agreement on and
as of the Effective Date set forth above.

LICENSOR:                                                               
LICENSEE:    

PRO-DEX, INC.                                                       
INTRAVANTAGE, INC.


By:   /s/ Patrick Johnson                                                By:
  /s/ Daniel W. Larkin                     


        Its:  President & C.E.O.                                               
Its:  President & C.O.O.              

 

 

 

 

6

     

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

EXCLUSIVE LICENSE AGREEMENT

Licensed Intellectual Property

Patents

1.         United States
Patent No. 5,927,976
Issued

2.         United States
Patent No. 6,626,887
Issued

Patent Applications

3.         United States
Cont. Appl. No. 10/662,744
Pending

4.         Canada
Appl. No. 2253897
Pending

5.         Europe
Appl. No. 97933174.1
Pending

6.         Japan
Appl. No. 10546927
Pending

     

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

EXCLUSIVE LICENSE AGREEMENT

Asset Purchase Agreement

[Attached]

 

 

 

 

 

     

--------------------------------------------------------------------------------